DETAILED ACTION
Allowable Subject Matter
Claims 1–7 and 9–20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In addition to the cited art provide in the non-final Office Action dated 12/18/2020, Examiner finds the following additional prior art relevant to the allowed claims, particularly the construction of the intra prediction MPM list and default planar mode.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ko (US 2020/0366931 A1) teaches an MPM list substantially similar to Applicant’s claimed list (¶ 0924).
Zhao (US 2020/0092544 A1) teaches determining whether a non-zero reference line implementation has a neighboring block with an angular mode (e.g. Abstract and ¶ 0021) wherein the MPM list, similar to Applicant’s, includes INTRA_DC mode and INTRA_ANGULAR50 mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J HESS/Primary Examiner, Art Unit 2481